                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         MIDDLE DISTRICT OF TENNESSEE
                              NASHVILLE DIVISION

APRIL TENILLE NORRIS,                             )
                                                  )
        Plaintiff,                                )
                                                  )           Case No. 3:18-cv-00750
v.                                                )
                                                  )           JUDGE CAMPBELL
MURFREESBORO LEASED HOUSING                       )           MAGISTRATE JUDGE NEWBERN
ASSOCIATES I, LP d/b/a CHARIOT                    )
POINTE APARTMENTS, et al.,                        )
                                                  )
        Defendants.                               )

                                             ORDER

       Pending before the Court is the Magistrate Judge’s Report and Recommendation (Doc. No.

23) on Defendants’ Motion to Dismiss (Doc. No. 15). The Magistrate Judge recommends this

action be dismissed with prejudice because Plaintiff’s claims are barred by the doctrine of res

judicata. Plaintiff did not respond to Defendants’ Motion to Dismiss despite having been given

ample time to do so.

       The Report and Recommendation advised the parties that any objections to the Magistrate

Judge’s findings were to be filed within fourteen days of service. (Doc. No. 23 at 9.) No objections

were filed.

       The Court has reviewed the Report and Recommendation and concludes that it should be

adopted and approved. Accordingly, this action is DISMISSED. This Order shall constitute the

final judgment in this case pursuant to Fed. R. Civ. P. 58.

       It is so ORDERED.

                                                      ____________________________________
                                                      WILLIAM L. CAMPBELL, JR.
                                                      UNITED STATES DISTRICT JUDGE
